EXHIBIT 10.8
 
AMENDED AND RESTATED UNCONDITIONAL GUARANTY
 
This Amended and Restated Unconditional Guaranty (“Guaranty”) is entered into as
of June 29, 2011, by GTT GLOBAL TELECOM GOVERNMENTAL SERVICES, LLC, a Virginia
limited liability company (“Guarantor”), in favor of Silicon Valley Bank
(“Bank”). The Guaranty amends and restates in its entirety that certain
Unconditional Guaranty, dated as of September 30, 2010, made by Guarantor in
favor of Bank.
 
Recitals
 
A.           Concurrently herewith, (1) Bank, and (2) GLOBAL TELECOM &
TECHNOLOGY, INC., a Delaware corporation, GLOBAL TELECOM & TECHNOLOGY AMERICAS,
INC., a Virginia corporation,  and WBS CONNECT, INC., a Colorado corporation
(individually and collectively, “Borrower”), are entering into that certain Loan
and Security Agreement dated as of the date hereof (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Borrower (collectively, the “Loans”), subject to the
terms and conditions set forth therein.  Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Loan
Agreement.
 
B.           In consideration of the agreement of Bank to make the Loans to
Borrower under the Loan Agreement, Guarantor is willing to guaranty the full
payment and performance by Borrower of all of its obligations thereunder and
under the other Loan Documents, all as further set forth herein.
 
C.           Guarantor will obtain substantial direct and indirect benefit from
the Loans made by Bank to Borrower under the Loan Agreement.
 
Now, Therefore, to induce Bank to enter into the Loan Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Guarantor hereby represents,
warrants, covenants and agrees as follows:
 
Section 1.              Guaranty.
 
1.1           Unconditional Guaranty of Payment.  In consideration of the
foregoing, Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Bank the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all
Obligations.  Guarantor agrees that it shall execute such other documents or
agreements and take such action as Bank shall reasonably request to effect the
purposes of this Guaranty.
 
1.2           Separate Obligations.  These obligations are independent of
Borrower’s obligations and separate actions may be brought against Guarantor
(whether action is brought against Borrower or whether Borrower is joined in the
action).
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.              Representations and Warranties.
 
Guarantor hereby represents and warrants that:
 
(a)           Guarantor (i) is a corporation duly organized, validly existing
and in good standing under the laws of the Commonwealth of Virginia; (ii) is
duly qualified to do business and is in good standing in every jurisdiction
where the nature of its business requires it to be so qualified (except where
the failure to so qualify would not have a material adverse effect on
Guarantor’s condition, financial or otherwise, or on Guarantor’s ability to pay
or perform the obligations hereunder); and (iii) has all requisite power and
authority to execute and deliver this Guaranty and each Loan Document executed
and delivered by Guarantor pursuant to the Loan Agreement or this Guaranty and
to perform its obligations thereunder and hereunder.
 
(b)           The execution, delivery and performance by Guarantor of this
Guaranty (i) are within Guarantor’s powers and have been duly authorized by all
necessary action; (ii) do not contravene Guarantor’s charter documents or any
law or any contractual restriction binding on or affecting Guarantor or by which
Guarantor’s property may be affected; (iii) do not require any authorization or
approval or other action by, or any notice to or filing with, any governmental
authority or any other Person under any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which Guarantor is a party or by which
Guarantor or any of its property is bound, except such as have been obtained or
made; and (iv) do not result in the imposition or creation of any Lien upon any
property of Guarantor, other than the Lien created pursuant to that certain
Security Agreement by and between Guarantor and Bank dated as of the date
hereof.
 
(c)           This Guaranty is a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally.
 
(d)           There is no action, suit or proceeding affecting Guarantor pending
or threatened before any court, arbitrator, or governmental authority, domestic
or foreign, which may have a material adverse effect on the ability of Guarantor
to perform its obligations under this Guaranty.
 
(e)           Guarantor’s obligations hereunder are not subject to any offset or
defense against Bank or Borrower of any kind.
 
(f)           The financial statements of Guarantor, copies of which have been
furnished to Bank, fairly present the financial position and results of
operations for Guarantor for the dates and periods purported to be covered
thereby, all in accordance with GAAP, and there has been no material adverse
change in the financial position or operations of Guarantor since the date of
such financial statements.
 
(g)            Neither Guarantor nor its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior
 
 
2

--------------------------------------------------------------------------------

 
 
to judgment, attachment in aid of execution, execution or otherwise) under
applicable law.
 
(h)           The incurrence of Guarantor’s obligations under this Guaranty will
not cause Guarantor to (i) become insolvent; (ii) be left with unreasonably
small capital for any business or transaction in which Guarantor is presently
engaged or plans to be engaged; or (iii) be unable to pay its debts as such
debts mature.
 
(i)           Guarantor covenants, warrants, and represents to Bank that all
representations and warranties contained in this Guaranty shall be true at the
time of Guarantor’s execution of this Guaranty, and shall continue to be true so
long as this Guaranty remains in effect.  Guarantor expressly agrees that any
misrepresentation or breach of any warranty whatsoever contained in this
Guaranty shall be deemed material.
 
Section 3.              General Waivers.  Guarantor waives:
 
(a)           Any right to require Bank to (i) proceed against Borrower or any
other person; (ii) proceed against or exhaust any security or (iii) pursue any
other remedy.  Bank may exercise or not exercise any right or remedy it has
against Borrower or any security it holds (including the right to foreclose by
judicial or nonjudicial sale) without affecting Guarantor’s liability hereunder.
 
(b)           Any defenses from disability or other defense of Borrower or from
the cessation of Borrowers liabilities.
 
(c)           Any setoff, defense or counterclaim against Bank.
 
(d)           Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower.  Until
Borrower’s obligations to Bank have been paid and the Borrower’s financing
arrangements have been terminated, Guarantor has no right of subrogation or
reimbursement or other rights against Borrower.
 
(e)           Any right to enforce any remedy that Bank has against Borrower.
 
(f)           Any rights to participate in any security held by Bank.
 
(g)           Any demands for performance, notices of nonperformance or of new
or additional indebtedness incurred by Borrower to Bank.  Guarantor is
responsible for being and keeping itself informed of Borrower’s financial
condition.
 
(h)           The benefit of any act or omission by Bank which directly or
indirectly results in or aids the discharge of Borrower from any of the
Obligations by operation of law or otherwise.
 
Section 4.              Real Property Security Waiver.  Guarantor acknowledges
that, to the extent Guarantor has or may have rights of subrogation or
reimbursement against Borrower for claims arising out of this Guaranty, those
rights may be impaired or destroyed if Bank elects to
 
 
3

--------------------------------------------------------------------------------

 
 
proceed against any real property security of Borrower by non-judicial
foreclosure.  That impairment or destruction could, under certain judicial cases
and based on equitable principles of estoppel, give rise to a defense by
Guarantor against its obligations under this Guaranty.  Guarantor waives that
defense and any others arising from Bank’s election to pursue non-judicial
foreclosure.  Guarantor waives the benefits, if any, of any statutory or common
law rule that may permit a subordinating creditor to assert any defenses of a
surety or guarantor, or that may give the subordinating creditor the right to
require a senior creditor to marshal assets, and Guarantor agrees that it shall
not assert any such defenses or rights.
 
Section 5.              Reinstatement.  Notwithstanding any provision of the
Loan Agreement to the contrary, the liability of Guarantor hereunder shall be
reinstated and revived and the rights of Bank shall continue if and to the
extent that for any reason any payment by or on behalf of Guarantor or Borrower
is rescinded or must be otherwise restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.  The determination as to whether any such payment must
be rescinded or restored shall be made by Bank in its sole discretion; provided,
however, that if Bank chooses to contest any such matter at the request of
Guarantor, Guarantor agrees to indemnify and hold harmless Bank from all costs
and expenses (including, without limitation, reasonable attorneys’ fees) of such
litigation.  To the extent any payment is rescinded or restored, Guarantor’s
obligations hereunder shall be revived in full force and effect without
reduction or discharge for that payment.
 
Section 6.              No Waiver; Amendments.  No failure on the part of Bank
to exercise, no delay in exercising and no course of dealing with respect to,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  This Guaranty may
not be amended or modified except by written agreement between Guarantor and
Bank, and no consent or waiver hereunder shall be valid unless in writing and
signed by Bank.
 
Section 7.              Compromise and Settlement.  No compromise, settlement,
release, renewal, extension, indulgence, change in, waiver or modification of
any of the Obligations or the release or discharge of Borrower from the
performance of any of the Obligations shall release or discharge Guarantor from
this Guaranty or the performance of the obligations hereunder.
 
Section 8.              Notice.  Any notice or other communication herein
required or permitted to be given shall be in writing and may be delivered in
person or sent by facsimile transmission, overnight courier, or by United States
mail, registered or certified, return receipt requested, postage prepaid and
addressed as follows:
                                   

 
 If to Guarantor: 
c/o Global Telecom and Technology, Inc.
8484 Westpark Drive, Suite 720
McLean, Virginia 22102
Attn:  Mr. Eric Swank
Fax:  (703) 442-5595
Email: eric.swank@gt-t.net

 
 
4

--------------------------------------------------------------------------------

 
                                  

 
 If to Bank: 
Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attention: Mr. Christopher Leary
Telephone No.: (617) 630-4147
Facsimile No.: (617) 527-0177
        with copies to: 
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts  02108
Attention: Charles W. Stavros, Esquire
Telephone No.: (617) 523-9000
Facsimile No.: (617) 880-3441

 
or at such other address as may be substituted by notice given as herein
provided.  Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered or sent by facsimile transmission or
three (3) Business Days after the same shall have been deposited in the United
States mail.  If sent by overnight courier service, the date of delivery shall
be deemed to be the next Business Day after deposited with such service.
 
Section 9.              Entire Agreement.  This Guaranty constitutes and
contains the entire agreement of the parties and supersedes any and all prior
and contemporaneous agreements, negotiations, correspondence, understandings and
communications between Guarantor and Bank, whether written or oral, respecting
the subject matter hereof.
 
Section 10.              Severability.  If any provision of this Guaranty is
held to be unenforceable under applicable law for any reason, it shall be
adjusted, if possible, rather than voided in order to achieve the intent of
Guarantor and Bank to the extent possible.  In any event, all other provisions
of this Guaranty shall be deemed valid and enforceable to the full extent
possible under applicable law.
 
Section 11.              Subordination of Indebtedness.  Any indebtedness or
other obligation of Borrower now or hereafter held by or owing to Guarantor is
hereby subordinated in time and right of payment to all obligations of Borrower
to Bank, except as such indebtedness or other obligation is expressly permitted
to be paid under the Credit Agreement; and such indebtedness of Borrower to
Guarantor is assigned to Bank as security for this Guaranty, and if Bank so
requests shall be collected, enforced and received by Guarantor in trust for
Bank and to be paid over to Bank on account of the Obligations of Borrower to
Bank, but without reducing or affecting in any manner the liability of Guarantor
under the other provisions of this Guaranty.  Any notes now or hereafter
evidencing such indebtedness of Borrower to Guarantor shall be marked with a
legend that the same are subject to this Guaranty and shall be delivered to
Bank.
 
Section 12.              Payment of Expenses.  Guarantor shall pay, promptly on
demand, all Expenses incurred by Bank in defending and/or enforcing this
Guaranty.  For purposes hereof, “Expenses” shall mean costs and expenses
(including reasonable fees and disbursements of any law firm or other external
counsel and the allocated cost of internal legal services and all
 
 
5

--------------------------------------------------------------------------------

 
 
disbursements of internal counsel) for defending and/or enforcing this Guaranty
(including those incurred in connection with appeals or proceedings by or
against any Guarantor under the United States Bankruptcy Code, or any other
bankruptcy or insolvency law, including assignments for the benefit of
creditors, compositions, extensions generally with its creditors, or proceedings
seeking reorganization, arrangement, or other relief).
 
Section 13.              Assignment;Governing Law.  This Guaranty shall be
binding upon and inure to the benefit of Guarantor and Bank and their respective
successors and assigns, except that Guarantor shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
Bank, which may be granted or withheld in Bank’s sole discretion.  Any such
purported assignment by Guarantor without Bank’s written consent shall be
void.  This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to principles thereof regarding
conflict of laws.
 
Section 14.              JURISDICTION. Guarantor hereby irrevocably agrees that
any legal action or proceeding with respect to this Guaranty or any of the
agreements, documents or instruments delivered in connection herewith may be
brought in the State and Federal courts located in the State of New York as Bank
may elect (PROVIDED THAT GUARANTOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE STATE OF NEW
YORK), and, by execution and delivery hereof, Guarantor accepts and consents to,
generally and unconditionally, the jurisdiction of the aforesaid courts and
agrees that such jurisdiction shall be exclusive, unless waived by Bank in
writing, with respect to any action or proceeding brought by Guarantor against
Bank.  Nothing herein shall limit the right of Bank to bring proceedings against
Guarantor in the courts of any other jurisdiction.  Guarantor hereby waives, to
the full extent permitted by law, any right to stay or to dismiss any action or
proceeding brought before said courts on the basis of forum non conveniens.
 
Section 15.              WAIVER OF JURY TRIAL.  EACH OF BANK AND GUARANTOR
HEREBY WAIVES, TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY
AND ANY RELATED INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.
 
[Signature page follows.]
 

 
6

--------------------------------------------------------------------------------

 
 
 

 
GUARANTOR
     
GTT GLOBAL TELECOM GOVERNMENTAL SERVICES, LLC
         
By:
/s/ Eric A. Swank  
Name:
Eric A. Swank  
Title:
CFO, Sole Member


 


 
 


 
 


 
 
[Signature page to GTTI Guaranty Agreement]
 

 
7
 
 

 
 